Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 7, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  158353 & (35)                                                                                            David F. Viviano
  158355                                                                                               Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 158353, 158355
                                                                     COA: 343714, 344193
                                                                     Wayne CC: 18-000727-FH
  SAMANTHA RENEE EUBANKS,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration and for stay of trial
  court proceedings is GRANTED. The proceedings in the Wayne Circuit Court are stayed
  pending completion of this appeal.

        The application for leave to appeal the June 8, 2018 and July 16, 2018 orders of
  the Court of Appeals remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 7, 2018
         s0907
                                                                                Clerk